



COURT OF APPEAL FOR ONTARIO

CITATION:  R. v. Jagga, 2017 ONCA 977

DATE: 20171212

DOCKET: C63492

Hoy A.C.J.O., Doherty and Feldman JJ.A.

BETWEEN

Her Majesty the Queen

Appellant

and

Aashish Jagga

Respondent

Ghazala Zaman, for the appellant

Aashish Jagga, as self-represented

Heard:  December 8, 2017

On appeal from the sentence imposed by Justice
    Stribopoulos of the Ontario Court of Justice on February 23, 2017.

APPEAL BOOK ENDORSEMENT

[1]

The respondent consents to this appeal being allowed.

[2]

This appeal is allowed and the respondents sentence is varied to
    the extent of varying the weapons prohibition order from five years to 10 years
    pursuant to s. 109(2)(a) of the
Criminal Code
and imposing a lifetime
    prohibition order pursuant to s. 109(2)(b) of the
Criminal Cod
e.



